Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-18-00329-CV

                    IN THE INTEREST OF S.I., H.I., and W.I., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01391
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED October 17, 2018.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice